Citation Nr: 0637827	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran claims that he suffered 
emotional trauma in service and developed PTSD as a result.  
At his September 2006 Board hearing, the veteran testified 
that during basic training, he was sent to a prisoner of war 
camp as a part of a training exercise.  In Korea, he stated 
that there was a Native American Indian in the barracks would 
wake up screaming which weighed heavily on him.  In addition, 
the veteran claimed that he was guarding weapons of mass 
destruction.  He testified that one day, a nuclear warhead 
was leaking and he was worried about radiation exposure.  The 
veteran also testified that he was trained as a missile 
crewman for the field artillery but when he went overseas, he 
served as military police.  He testified that he crossed the 
Freedom Bridge to Crab Island where he was under fire from 
the North Koreans; he stated that he was 100 to 150 yards 
from the North Koreans.  He was told not to return fire until 
given authorization.  

Personnel records show that the veteran served in Korea as a 
missile crewman in March 1974.   From July 1974 to February 
1975, the veteran was a security guard  with the 3rd 
Battalion 81st Field Artillery in Korea.  From February 1975 
to July 1976, he was an operations specialist with the 3rd 
Battalion 81st Field Artillery in Korea.  

However, there is not an opinion specifically relating the 
veteran's current diagnosis to the aforementioned personnel 
letters.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

2. Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect that 
such review was accomplished.  The 
examiner should offer an opinion as to 
whether it is less likely, as likely, or 
more likely than not that the veteran's 
current diagnosis of PTSD is related to 
the stressors mentioned in the veteran's 
personnel records.  The examiner should 
indicate the veteran's overall 
psychological, social and occupational 
functioning using the GAF scale provided 
in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-
IV) and assign a GAF score that reflects 
the veteran's impairment due to his PTSD.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

3. The RO/AMC should readjudicate the 
veteran's claim for service connection for 
PTSD.  If any action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations to include the 
provisions of 38 C.F.R. § 3.655.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



